Citation Nr: 1310471	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  08-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or herbicide exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1961 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  As the Veteran has relocated during the course of this appeal, his appeal has been transferred to the VA RO in Oakland, California.  This issue was previously presented to the Board in October 2011, at which time it was remanded by the Board for additional development.  

During the pendency of this appeal, ischemic heart disease was added to the list of diseases for which service connection is presumed for veterans with confirmed herbicide exposure.  The Veteran has contended on several occasions that he served in Vietnam or in the offshore waters of Vietnam, and was exposed to herbicides.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the issue on appeal has been expanded to include service connection as due to herbicide exposure.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran seeks service connection for a cardiovascular disorder.  In a September 2012 statement received from his spouse subsequent to the most recent Board remand order dated in October 2011, his spouse stated he was being treated by various private and VA medical care providers, to include the Beaver Medical Group and two private cardiologists at the Cardiovascular Research Center in Stanford, California.  The agency of original jurisdiction informed the Veteran of the need to submit medical treatment records from the Beaver Medical Group, and sent him a VA Form 21-4142 to authorize VA to obtain those records; however, as has been noted by the Veteran's representative, the Veteran was not informed of the need to submit pertinent private medical records from the Cardiovascular Research Center and was not provided a VA Form 21-4142 to allow VA to request these records.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b) (West 2002).  Remand is required in this case to allow the Veteran to submit his private medical treatment records from the Cardiovascular Research Group, or to provide the information and release to allow VA to obtain the records.  

In her September 2012 statement, the Veteran's spouse also stated he was receiving current treatment for his heart at the Stanford Hospital.  Such records should also be obtained.  The Veteran is put on notice that, because such records are private, they may not be obtained and considered by VA without his expressed cooperation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his cardiovascular disorder, to include but not be limited to the Stanford Hospital and the Cardiovascular Research Center, and provide release for these records.  The RO should attempt to obtain any properly identified records.  

2.  Readjudicate the claim for service connection for a cardiovascular disorder in light of all additional evidence added to the record.  Such reconsideration should include the theory of entitlement to service connection as secondary to a service-connected disability, and as due to herbicide exposure which allegedly occurred during service.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

